10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

Case 2:18~cv-01416-MJP Dc)cument 7-1 Filed 10/03/18 Page 1 of 1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF` WASHINGTON

 

 

AT SEATTLE
JUSTIN D. CORBRAY,
Plaintiff, Case No. C18-1416 MJP-BAT
v_ ORDER OF DISMISSAL
WASHINGTON STATE,
Defendant.
The Court, having reviewed plaintiffs amended complaint, the Report and

Recommendation Of the Honorable Brian A. Tsuchida, United States Magistrate Judge, and the
record, does hereby find and ORDER:

(1) The Court adopts the Report and Recomrnendation.

(2) This case is dismissed without prejudice.

(3) The Clerk is directed to send copies of this Order to Plaintiff and to Judge
Tsuchida.

DATED this gray of LQM/ ,2013.

MARSHA J. PECH N
United States District Judge

 
 
   

ORDER OF DISMISSAL - 1

 

